707 So.2d 1194 (1998)
Jesus Daniel TARAMONA, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-3071.
District Court of Appeal of Florida, Third District.
April 8, 1998.
Jesus Daniel Taramona, in pro. per.
Robert A. Butterworth, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before JORGENSON, GERSTEN and GREEN, JJ.
PER CURIAM.
We affirm the order revoking the appellant's probation but remand for the trial court to reduce its reasons and the evidence relied upon for the revocation to writing in accordance with the court's oral pronouncement. See Salvatierra v. State, 691 So.2d 32, 32 (Fla. 3d DCA 1997); Bryant v. State, 686 So.2d 784, 784 (Fla. 3d DCA 1997); Maddox v. State, 619 So.2d 473, 473 (Fla. 1st DCA 1993). As this will be purely a ministerial act, we deem the appellant's presence to be unnecessary. See Culliver v. State, 693 So.2d 1152, 1152 (Fla. 1st DCA 1997); Boggs v. State, 557 So.2d 203 (Fla. 2d DCA 1990); Dunlap v. State, 405 So.2d 796, 796 (Fla. 2d DCA 1981).
Affirmed and remanded with instructions.